DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-15 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,159,285. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same techniques of performing fractional subframe transmission. While the present claims recite “positions that are mutually spaced”, as opposed to the “positions that are equally spaced”, these terms are synonyms to each other, so the claims are not distinct.
Regarding claim 1 11,159,285 discloses a method performed by a user equipment (UE), the method comprising: acknowledging a plurality of potential positions where a downlink transmission starts on an unlicensed spectrum (claim 1); and receiving, from a base station, the downlink transmission starting from a target position on the unlicensed spectrum (claim 1), wherein, the target position is any one of the plurality of potential positions within a subframe (claim 1), and the plurality of potential positions corresponds to a plurality of positions that are mutually spaced with an interval of a duration of a plurality of symbols, wherein the duration of the plurality of symbols is shorter than a duration of the subframe (claim 1).
Regarding claim 2 11,159,285 discloses the method of claim 1, wherein the plurality of positions includes symbol 0 in the subframe (claim 2).
Regarding claim 3 11,159,285 discloses the method of claim1, wherein the downlink transmission ends at a symbol of a subframe with symbols occupied and other symbols not occupied (claim 3).
Regarding claim 4 11,159,285 discloses the method of claim I, wherein the downlink transmission starts in response to the base station detecting that a channel on the unlicensed spectrum is idle (claim 4).
Regarding claim 5 11,159,285 discloses the method of claim 1, wherein control information is received at the target position (claim 5).
Regarding claim 6 11,159,285 discloses a method performed by a base station, the method comprising: acknowledging a plurality of potential positions where a downlink transmission starts on an unlicensed spectrum (claim 6); and performing the downlink transmission to a user equipment (UE), starting from a target position on the unlicensed spectrum (claim 6), wherein, the target position is any one of a plurality of potential positions within a subframe (claim 6), and the plurality of potential positions correspond to a plurality of positions that are mutually spaced with an interval of a duration of a plurality of symbols, wherein the duration of the plurality of symbols is shorter than a duration of the subframe (claim 6).
Regarding claim 7 11,159,285 discloses the method of claim 6, wherein the plurality of positions includes symbol 0 in the subframe (claim 7).
Regarding claim 8 11,159,285 discloses the method of claim 6, wherein the downlink transmission ends at a symbol of a subframe with symbols occupied and other symbols not occupied (claim 8).
Regarding claim 9 11,159,285 discloses the method of claim 6, wherein the downlink transmission starts in response to the base station detecting that a channel on the unlicensed spectrum is idle (claim 9).
Regarding claim 10 11,159,285 discloses the method of claim 6, wherein control information is transmitted at the target position (claim 10).
Regarding claim 11 11,159,285 discloses a user equipment (UE), the UE comprising a receiver configured to: acknowledge a plurality of potential positions where a downlink transmission starts on an unlicensed spectrum (claim 11); and receive, from a base station, the downlink transmission starting from a target position on the unlicensed spectrum (claim 11), wherein, the target position is any one of the plurality of potential positions (claim 11), and the plurality of potential positions correspond to a plurality of positions that are mutually spaced with an interval of a duration of a plurality of symbols, wherein the duration of the plurality of symbols is shorter than a duration of a subframe (claim 11).
Regarding claim 12 11,159,285 discloses the UE of claim I1, wherein the plurality of positions includes symbol 0 in the subframe (claims 2, 7).
Regarding claim 13 11,159,285 discloses the UE of claim I1, wherein the downlink transmission ends at a symbol of a subframe with symbols occupied and other symbols not occupied (claims 3, 8).
Regarding claim 14 11,159,285 discloses the UE of claim 11, wherein the downlink transmission starts in response to the base station detecting that a channel on the unlicensed spectrum is idle (claims 4, 9).
Regarding claim 15 11,159,285 discloses the UE of claim 11, wherein control information is received at the target position (claims 5, 10).

Allowable Subject Matter
Claims 1-15 are allowed over the prior art.
This application is a Continuation of 11,159,285, which is a Continuation of USPN 10,771,206 which is a Continuation is USPN 10,063,356, which is a Continuation of USPN 9,888,497. The present claims are allowed for similar reasons to those of the parent cases.
The closest art found (USPGPUB 2016/0095114) relates to a transmitter adjusting at least one of transmission timing of a first data and clear channel assessment (CCA) timing for the channel to occupy the channel. The transmitter determines whether the channel may be occupied by performing a CCA on the channel at the CCA timing. The transmitter transmits the first data through the channel at the transmission timing of the first data, when it is determined that the channel may be occupied. To apply the cellular technology to the unlicensed band and efficiently use the operation according to the unlicensed band frequency regulatory requirement and the occupation resources, a scheduling method or an HARQ retransmission method supported in the LTE needs to be supported considering the partial subframe transmission.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2016/0095114 to Kim et al.
USPGPUB 2018/0175975 to Um et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466